On Application for Rehearing.
By the WHOLE COURT.
PER CURIAM.
This case was ordered reminded to' the district court for the purpose of having incorporated in the transcript of appeal the records in three other suits, which records had been offered in evidence in the district court. This court, therefore, did not pass judgment on the merits of the case. The defendants and warrantor have asked for-a rehearing upon their filing in this court a supplemental transcript containing the records that were omitted; and, within the delay allowed by the order of this court, they have filed the supplemental transcript.
It is therefore ordered that the decree of this court, of date the 24th of April, ¡1922, remanding the case, be rescinded, and that this case be now considered as having beeq again submitted for decision.
LAND, J., recused.